DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9-14 fail to further limit the subject matter of the claim 1 upon which it depends.  “the partition area has a width narrower than the width of the transparent area” in claims 9-14, respectively, does not further limit the subject matter of “the partition area is formed in a belt-shape having a width equal to a width of the transparent area” in claim 1.  For the purpose of this office action, the recitation of claims 9-14 will be treated as it is already met by the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO (US 20020157700 A1).
	Regarding claim 1, ITO teaches a solar panel (see the translucent solar cell 10 in Figs. 1, 8) comprising:
a plurality of solar cells (see the plurality of linear photocells 18) each of which is formed in a belt-shape ([0051] the interval S and line width of each of the photocells 18 with respect to the interval S are set so as to make the photocells 18 inconspicuous in the appearance, thereby increasing the transparency of the solar cell 10 and to be able to obtain the electromotive force necessary to operate the electronic device on the solar cell 10. For example, the interval is approximately 0.1 mm and the line width with respect to the interval S is in a range from 3% to 30%, preferably, 5% to 20%; Each of plurality of linear photocells 18 has an line width, which is a belt-shape) extending in a predetermined direction (see the up & down direction) on a plate-shaped surface (see the plate-shaped surface of the transparent substrate 12) and which is disposed in rows in a cell-width direction perpendicular to an extending direction of the plurality of solar cells (Each of plurality of linear photocells 18 is disposed in rows in the linear photocell-width direction perpendicular to the up & down direction of the plurality of linear photocells 18) (see Fig. 8 attached below); and 
a partition area that divides the plurality of solar cells from each other (see the partition area that divides the plurality of linear photocells 18 from each other) (see Fig. 8 attached below);
wherein the plurality of solar cells has, across at least two of the plurality of solar cells (see the first plurality of linear photocells on the left and the second plurality of linear photocells on the right, see the Fig. 8 attached below), a transparent power generation area which corresponds at least to a visible area seen from an outside (see Fig. 8 attached below; see the transparent power generation area which corresponds to at least the visible area seen from the outside) and in which a power generation area (see the power generation area of the plurality of linear photocells 18) and a transparent area (see the transparent area between the plurality of linear photocells 18) that transmits light are alternately disposed and extend in the extending direction (see Fig. 8 attached below), 
wherein in the transparent power generation area, the partition area is formed in a belt-shape having a width equal to a width of the transparent area (see Fig. 8 attached below; The partition area is formed in a belt-shape having a width equal to a width of the transparent area between the plurality of linear photocells 18).

    PNG
    media_image1.png
    422
    593
    media_image1.png
    Greyscale
  

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches in the transparent power generation area, the power generation area is arranged at an equal interval (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches a part of the plurality of solar cells corresponding to a part outside the visible area is composed of the power generation area (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 2.
	ITO teaches a part of the plurality of solar cells corresponding to a part outside the visible area is composed of the power generation area (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches in the transparent power generation area, the power generation area is formed in a shape of a thin line that is narrower than the transparent area (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).
	
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 2.
	ITO teaches in the transparent power generation area, the power generation area is formed in a shape of a thin line that is narrower than the transparent area (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).  

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 3.
	ITO teaches in the transparent power generation area, the power generation area is formed in a shape of a thin line that is narrower than the transparent area (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 4.
	ITO teaches in the transparent power generation area, the power generation area is formed in a shape of a thin line that is narrower than the transparent area (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches a display apparatus (see the digital watch with a digital display member in Fig. 8) comprising: the solar panel according to claim 1 (see the rejection of claim 1); and a display (see the digital display member 72).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 15.
	ITO teaches the solar panel is overlaid on a view side of the display ([0101] A digital display member 72 may be provided on the under face (back face) of the solar cell 10), wherein the transparent power generation area is disposed in a part corresponding to the visible area that is seen from the outside in the display (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1). 

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 1.
	ITO teaches a timepiece (see the digital watch in Fig. 8) comprising: the solar panel according to claim 1 (see the rejection of claim 1); a display (see the digital display member 72); and a timing unit that performs clock processing (Since the digital display member 72 displays the time, the digital watch necessarily comprises the timing unit that performs clock processing) (see Fig. 8).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 18.
	ITO teaches the solar panel is overlaid on a visible side of the display ([0101] A digital display member 72 may be provided on the under face (back face) of the solar cell 10), wherein the transparent power generation area is disposed in a part corresponding to the visible area that is seen from the outside in the display (see Fig. 8 attached in the rejection of claim 1 and the rejection of claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ITO (US 20020157700 A1) as applied to claim 15 and claim 18, respectively above, further in view of OSHITA (US 20080225039 A1) and SHOJI (JP 2001267603 A, see English Machine Translation).
	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 15.
	Regarding the claimed “wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction, wherein the extending direction of the plurality of solar cells is oblique to the predetermined arrangement direction at a predetermined angle”, ITO teaches the display in which display elements are arranged in a predetermined arrangement direction (see Fig. 8) and the extending direction of the plurality of solar cells is perpendicular or parallel to the predetermined arrangement direction at a predetermined angle (see Fig. 8), but does not explicitly disclose the claimed “a dot matrix type” and “oblique”.  However, OSHITA discloses an electronic wristwatch, wherein the time display section 4a is composed of a dot matrix type liquid crystal display mechanism [0018].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the dot matrix type liquid crystal display mechanism for the display in the device of ITO as taught by OSHITA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  And, SHOJI discloses a digital watch, wherein Figs. 4-5 and Figs. 14-15 shows that the extending direction of the plurality of solar cells is perpendicular, parallel, or oblique to the predetermined arrangement direction at a predetermined angle (Figs. 4-5 and Figs. 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extending direction of the plurality of linear photocells so as to be oblique to the predetermined arrangement direction at a predetermined angle in ITO as taught by SHOJI, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 18.
	Regarding the claimed “wherein the display is of a dot matrix type in which display elements are arranged in a predetermined arrangement direction, wherein the extending direction of the plurality of solar cells is oblique to the predetermined arrangement direction at a predetermined angle”, ITO teaches the display in which display elements are arranged in a predetermined arrangement direction (see Fig. 8) and the extending direction of the plurality of solar cells is perpendicular or parallel to the predetermined arrangement direction at a predetermined angle (see Fig. 8), but does not explicitly disclose the claimed “a dot matrix type” and “oblique”.  However, OSHITA discloses an electronic wristwatch, wherein the time display section 4a is composed of a dot matrix type liquid crystal display mechanism [0018].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the dot matrix type liquid crystal display mechanism for the display in the device of ITO as taught by OSHITA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  And, SHOJI discloses a digital watch, wherein Figs. 4-5 and Figs. 14-15 shows that the extending direction of the plurality of solar cells is perpendicular, parallel, or oblique to the predetermined arrangement direction at a predetermined angle (Figs. 4-5 and Figs. 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extending direction of the plurality of linear photocells so as to be oblique to the predetermined arrangement direction at a predetermined angle in ITO as taught by SHOJI, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726